Case 2:18-cv-05934-MWF-KS Document 87 Filed 04/27/20 Page 1 of 15 Page ID #:759
                                                                       1



 1                                UNITED STATES DISTRICT COURT

 2                    CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

 3                    HONORABLE MICHAEL W. FITZGERALD, U.S. DISTRICT JUDGE

 4

 5
            OX LABS, INC.,                   )
 6                                           )
                     Plaintiff,              )
 7                                           )
                          vs.                )
 8                                           )        2:18-CV-5934-MWF
            BITPAY, INC., et al.,            )
 9                                           )
                     Defendants.             )
10          _________________________________)

11

12
                           REPORTER'S TRANSCRIPT OF PROCEEDINGS
13
                                  Los Angeles, California
14
                                 Monday, September 9, 2019
15

16

17
                           ___________________________________
18

19

20

21

22                                 AMY DIAZ, RPR, CRR, FCRR
                                  Federal Official Reporter
23                               350 West 1st Street, #4455
                                    Los Angeles, CA 90012
24

25            Please order court transcripts here:    www.amydiazfedreporter.com




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:18-cv-05934-MWF-KS Document 87 Filed 04/27/20 Page 2 of 15 Page ID #:760
                                                                       2



 1          APPEARANCES OF COUNSEL:

 2
            For the Plaintiff:
 3

 4                          LEIDER & AYALA-BASS LLP
                            By: Philip Leider, Attorney at Law
 5                          Spear Tower
                            One Market Plaza 36th Floor
 6                          San Francisco, California 94105

 7

 8
            For Defendants:
 9
                            RUSS AUGUST & KABAT
10                          By: Benjamin Wang, Attorney at Law
                            12424 Wilshire Boulevard 12th Floor
11                          Los Angeles, California 90025

12
                            MORRIS MANNING & MARTIN LLP
13                          By: Lawrence Kunin, Attorney at Law
                            3343 Peachtree Road NE Suite 1600
14                          Atlanta, Georgia 30326

15

16

17

18

19

20

21

22

23

24

25




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:18-cv-05934-MWF-KS Document 87 Filed 04/27/20 Page 3 of 15 Page ID #:761
                                                                       3



 1                    THE CLERK:    Calling item two, CV-18-5934-MWF, Ox

 2          Labs, Inc. vs. Bitpay, Inc., et al.

 3                    Counsel, state your appearance for the record.

 4                    MR. LEIDER: Good morning, Your Honor.         Philip Leider

 5          for Plaintiff Ox Lab, Inc.

 6                    MR. KUNIN: Good morning, Your Honor.        Larry Kunin on

 7          behalf of Defendant Bitpay, Inc.

 8                    MR. WANG: Good morning, Your Honor.        Ben Wang, also

 9          on behalf of the defendant.

10                    THE COURT:    All right.    If the plaintiff would

11          please get closer to the jury box, and if the defendants

12          would please sit over here.       Thank you.

13                    You know, since the tentative won't be in the record

14          in any way, let me summarize what it says so our discussion

15          here will be clear.

16                    You know, the real issue that you are arguing about,

17          obviously, is whether the increased value from the hard forks

18          should stay with Bitpay or go to Ox Labs as the principal

19          SFOX, or however you pronounce it.

20                    First, let me just say as a preliminary matter, I

21          really think that the best way of dealing with this

22          subsidiary issue is for the two of you to figure the

23          cheapest, quickest, easiest way to clean it up, because I'm

24          just going to say I am not going to have the case turn on

25          that issue.




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:18-cv-05934-MWF-KS Document 87 Filed 04/27/20 Page 4 of 15 Page ID #:762
                                                                       4



 1                    Whatever needs to be done, if you don't agree, then

 2          will be done, including just filing a complaint all over

 3          again, and we can just start it.       I'm just not going to allow

 4          that to happen here.     It wouldn't be fair.

 5                    That being said, once we get past that point, then I

 6          think Ox Labs is seriously overestimating the sympathy with

 7          which anyone, including a future trier of fact, is going to

 8          view what happened here.

 9                    You know, if -- if the situation was different and

10          Bitpay had just -- was -- had just gotten these things and

11          sat on them and sat on them and was trying to hoard the value

12          of the splits, then that would be one thing, but that is just

13          not the situation here.      And in light of that, it's just very

14          difficult for Ox Labs to go through and to try to thread that

15          needle to lay claim to those.

16                    But the issue now here that is really in front of me

17          is, aside from making the specific rulings that I'm

18          suggesting in the tentative, is what goes forward from here?

19          You know, there is a couple of legal issues that weren't

20          really joined in the briefing.       And I in no way am

21          criticizing the lawyers here.       It makes sense that Bitpay

22          would obviously want to use summary judgment, if you are

23          going to go to all the effort and expense of filing the

24          motion, to make the case go away.        And having done that, it

25          makes sense that the plaintiff is going to then show why




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:18-cv-05934-MWF-KS Document 87 Filed 04/27/20 Page 5 of 15 Page ID #:763
                                                                       5



 1          there are these undecided issues of law which directly lead

 2          to certain genuine issues of material fact.

 3                    And I've approached my tentative in that light, and

 4          I will rule in that light.      But that ultimately doesn't mean

 5          that we will just then, you know, pick a jury and go forward.

 6          The whole purpose of having a final pretrial conference is to

 7          sort out what is an issue for the jury and what isn't, and

 8          determine if there is a need for a trial or if there is not.

 9                    And I -- you know, especially given the statute, it

10          just seems so unlikely that Ox Labs would be able to

11          determine the -- that the alternative measure would be used

12          here that, or maybe it even hasn't and I should just rule

13          that way right now.

14                    As I point out in the tentative, okay, I do that,

15          there is still these genuine issues of material fact, even

16          given that measure, it just seems something that the parties

17          should be able to work out between themselves without having

18          a trial, but if you want a trial, then you will get a trial.

19                    So with those preliminary thoughts, I'll hear first

20          from Bitpay as the moving party, and then I'll hear from the

21          plaintiff.

22                    MR. KUNIN: Good morning, Your Honor.

23                    First of all, having read the tentative, I don't

24          have a lot to add to it, and therefore will cut through most

25          of my argument.     There's just a couple of things that I would




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:18-cv-05934-MWF-KS Document 87 Filed 04/27/20 Page 6 of 15 Page ID #:764
                                                                       6



 1          like to point out in the tentative, and a couple of them

 2          might even be practical issues.

 3                    One, there is a cited question of fact as to what

 4          value of the Bitcoin was on the day that the plaintiff made

 5          the error.    And we did submit the transactional record that

 6          day and highlighted what the actual trading value was after

 7          the error had occurred, that the closest one that it

 8          occurred.    And that was the number that the tender was based

 9          on.   That tender actually didn't take into consideration the

10          fact that there were fees deducted out of that, so it was

11          actually technically a slight overpay.        So we do think that

12          that is in the record.

13                    We agree that an interest amount that would be on

14          that is not in the record, but that is certainly something we

15          can work out.    It doesn't make sense to try a case that what

16          we are going to charge to try the case over something of that

17          particular value. But that value should be calculated off of

18          what the proceeds were on that particular day, not on the

19          gross amount, but rather net of the fees.

20                    Next thing we would like to point out has to do with

21          the hard fork, which does not appear to be relevant based on

22          the preliminary ruling that the value is the day of the

23          transaction, because that is something that occurred later in

24          time, and there actually has been no evidence put in that

25          Bitpay in any way benefited from any hard fork, whether tied




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:18-cv-05934-MWF-KS Document 87 Filed 04/27/20 Page 7 of 15 Page ID #:765
                                                                       7



 1          to the plaintiff's error or not the plaintiff's error.

 2                    THE COURT:    And that is certainly a strong argument,

 3          but it also presumes that what I'm really doing here is

 4          granting an implicit motion for partial summary adjudication

 5          on whether the statute applies.       And for the reasons that I

 6          suggested, perhaps too cryptically in the tentative, I have a

 7          certain reluctance to do that because -- you know, if -- if

 8          Bitpay -- and again, I don't mean to criticize you for not

 9          doing this, it probably wouldn't have been a good use of your

10          client's money -- but from my point of view, if Bitpay had

11          simply said, "Here is a motion for partial summary

12          adjudication.    We want a ruling right now on the measure

13          under the statute and whether the alternative can be met, and

14          here is the California case law that says it's a matter of

15          law, and here is all the cases where the Court of Appeal had

16          said, yay or nay, and, look, this isn't nearly special

17          enough," then I -- and if that motion was granted, then it

18          could arguably follow, as you suggest, that what is happening

19          here.

20                    But what in fact happened is that you reasonably

21          enough said, "We want this case to go away; and therefore, we

22          want the conversion claim to go away; and therefore, look at

23          the statute, and we should win, and having that, then we are

24          tendering all this money."      And then approaching it from that

25          light, the plaintiff came back and said, "Oh, look at all,




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:18-cv-05934-MWF-KS Document 87 Filed 04/27/20 Page 8 of 15 Page ID #:766
                                                                       8



 1          you know, there is -- here is our footnote about how we don't

 2          have to accept their offer," which is true as far as it goes

 3          for purposes of ruling on the motion, they are not obliged to

 4          accept that money in the sense the argument that they have

 5          been paid as a literal case, not true.

 6                    So then what you've got is all of these somewhat

 7          meager sort of things going on, but collectively, they do

 8          seem to be -- to frustrate summary judgment.

 9                    So I guess the premise of your argument is what has

10          to be dealt with, either now or before or at the final

11          pretrial conference, which is a definitive legal ruling that

12          the primary measure under the statute is what applies here as

13          a matter of law.

14                    And that is -- that seems to me to be a bit -- I

15          just feel reluctant to do that without giving Ox Labs some

16          sort of chance to be heard specifically on the matter,

17          especially where if the California Supreme Court has ruled

18          that it is a matter of law instead of a matter of fact, that

19          makes sense because it's a statute, it would be weird to let

20          a jury do it, but I haven't really seen any law on that.              You

21          know, if there is some jury instruction in CACI saying this

22          is how the jury is supposed to do it, I'm going to feel

23          foolish granting you summary judgment.

24                    So that is my response to what would otherwise be

25          the strong argument that you are making.




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:18-cv-05934-MWF-KS Document 87 Filed 04/27/20 Page 9 of 15 Page ID #:767
                                                                       9



 1                    MR. KUNIN: And just as to that, the parties did

 2          brief which of the measures do apply.         Obviously, we argued

 3          that the first measure of value at the time of the taking

 4          applies, they came back and said we think the alternate

 5          applies, and then we cited the law that showed that the cases

 6          they cited actually support our position because of the

 7          manifest unjust nature.      Again, we are not the ones who

 8          committed the error.     We are not the ones accused of the

 9          wrongdoing.    We are the ones who brought it to their favor.

10                    So we did brief that.      We certainly wouldn't be

11          opposed to a summary judgment ruling, a partial, as you

12          called it, that says this is the measure of the damage, and

13          then I'm sure that we could work out what is that number

14          after that.

15                    But unless you have any further questions from me,

16          like I said, I had a nice outline, but I think your order

17          otherwise addressed everything succinctly.

18                    THE COURT:    Okay.    Thank you.

19                    What does the plaintiff have to say?

20                    MR. LEIDER: Good morning, Your Honor.

21                    I want to clarify something that, at least in the

22          tentative and from what Mr. Kunin has said so far, doesn't

23          seem particularly clear.        The primary relief my client seeks

24          is not compensatory damages.        What my client seeks is the

25          return of 200 Bitcoin.      That is restitution.     Unjust




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:18-cv-05934-MWF-KS Document 87 Filed 04/27/20 Page 10 of 15 Page ID #:768
                                                                       10



 1          enrichment, the remedy is restitution.

 2                     If a converter of property still possesses the

 3          property, they return the property, not its equivalent value

 4          in dollars.     In this case, the evidence is clear the auditor

 5          came to their client in February of 2017 and said, "You have

 6          200 Bitcoin too many.      Why?"   Their controller went and said,

 7          "Where did we get these 200 Bitcoin?         We don't know where we

 8          got them."     And she figured out they got them from my client.

 9                     When they brought that error to our attention, and

10          we concede it was our error, it's irrelevant for purposes of

11          a conversion action, we said, "Give us back our 200 Bitcoin."

12          And they refused.

13                     Why did they refuse?     Because the value of Bitcoin

14          had gone up.     And since that time, the value of Bitcoin has

15          gone up that much more.      There is clear California case law,

16          I will cite it to the Court if it wishes, that says holding

17          onto the property after a proper demand has been made when

18          you have a rightful -- you have a right to possession of the

19          property, is itself conversion.        That continues to this day.

20          They still have the 200 Bitcoin.        We are not asking for the

21          value of 200 Bitcoin, we are asking for 200 Bitcoin.

22                     THE COURT:    Just one thing, let me ask you, or the

23          defendant, as well, just so when I write my final order,

24          however way it goes, what is the convention here in regard to

25          Bitcoin?     Is it Bitcoins with a plural, or Bitcoin that you




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:18-cv-05934-MWF-KS Document 87 Filed 04/27/20 Page 11 of 15 Page ID #:769
                                                                       11



 1          have 200, but it's still Bitcoin without the S, or what is

 2          just the general convention among people who are using the

 3          currency?

 4                     MR. LEIDER: It's a good question.       I had the same

 5          question when I started speaking to my client about the case.

 6          You see it both ways.      People refer to Bitcoin generically as

 7          Bitcoin, and then when it's plural, you have 500 Bitcoin.

 8          Some people say 500 Bitcoins, some people say 500 Bitcoins.

 9          I use the plural with the S just to be clear that we are

10          talking about a plural.

11                     THE COURT:    All right.    Anything else, and then I'll

12          give Bitpay a chance to briefly be heard, so the record here

13          is clear.    Anything else besides the point that you are

14          making that you deserve to get the thing back, and not the

15          value of the thing?

16                     MR. LEIDER: Yeah.     The second point I would like to

17          make, I think it's also an important one, you mentioned the

18          footnote, they offered us some money based on a transaction

19          they think possibly might have been the one where they sold,

20          quote, our Bitcoin.

21                     But let's step back for a moment.       Bitcoin is a

22          cryptocurrency.     It's like an electronic dollar and it

23          fluctuates in value.      This is not something that, "Oh, I sold

24          your Bitcoin, I don't have it anymore."         They have plenty of

25          Bitcoin.    In fact, they have conceded in discovery they have




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:18-cv-05934-MWF-KS Document 87 Filed 04/27/20 Page 12 of 15 Page ID #:770
                                                                       12



 1          way more than 200 Bitcoin that they can return to us.

 2                     So if somebody bought a conversion claim, they said,

 3          "I gave you $200 too much in an exchange," and they kept the

 4          money and they said, "Well, you know what? I sold it for 500

 5          drachma back to, you know, two years ago," and in between the

 6          drachma went and ascended way into the ceiling.           You wouldn't

 7          say, "Oh, well, you don't get the value of all those

 8          drachma." You would say, "Give him back his $200."

 9                     That is exactly what we want here.        We want our 200

10          Bitcoin.     It's currency.     It's just like dollars.     It can be

11          exchanged.     It's used as a medium of exchange, just like

12          dollars.     There is no reason why they should be giving us

13          dollars, like drachma, instead of just what we gave them in

14          the first instance.

15                     THE COURT:    All right.    And what is the response of

16          Bitpay?

17                     MR. KUNIN: Your Honor, a few things.

18                     First, I've heard this argument about, "All we

19          really want is just our 200 Bitcoin back."          And going way

20          back in time, I've said, "Can you show me case law that

21          stands for that proposition?" And I still haven't seen it,

22          even on the opposition for summary judgment.

23                     First of all, it is not true that there was a

24          finding by Bitpay when they did an internal review that they

25          had 200 extra Bitcoin.        That was a ledger entry, worth




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:18-cv-05934-MWF-KS Document 87 Filed 04/27/20 Page 13 of 15 Page ID #:771
                                                                       13



 1          approximately $57,000.      And what they had was a $57,000 out

 2          of balance because of that particular credit that day.

 3                     Their own CEO, Akbar Thobhani, even admitted in his

 4          declaration, "We have no way of knowing that Bitpay sold 200

 5          Bitcoin and how much Bitpay made."        So there is no evidence

 6          that we actually have their Bitcoin.         They are just saying,

 7          "Oh, they have Bitcoin."

 8                     What if Bitcoin went down?      I don't think we would

 9          be here because they are begging to give us back money,

10          number one.     And what if Bitpay had taken the Bitcoin and

11          traded it and then bought IBM shares?         What would they then

12          say, "Well, now we want the IBM shares back," even though the

13          conduct is exactly the same.

14                     The reality is what Your Honor's already put in the

15          tentative is the standard.       There is no evidence whatsoever

16          that this particular Bitcoin somehow became in the possession

17          of my client.     They just got a ledger entry.       That is all

18          they got.     And it was a ledger entry worth 57,000.        And there

19          is a reason element one of the statute is the value at the

20          time.

21                     This is not like a house, which is one of the cases

22          that they cited, where somebody had a house, and then knowing

23          that somebody else actually had the rights to the house, they

24          intentionally sold it to a third-party and made a profit, and

25          there was a question of could they be forced to return the




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:18-cv-05934-MWF-KS Document 87 Filed 04/27/20 Page 14 of 15 Page ID #:772
                                                                       14



 1          house since they sold the house.          They've got to give the

 2          profit on that number.        That is not this scenario.     There is

 3          no evidence whatsoever that any Bitcoin is traceable back to

 4          this particular transaction.

 5                     And the thing that is really, and we put this in our

 6          papers, it was not mentioned in the tentative, but the ruling

 7          they are seeking stands for the proposition that an entity

 8          like Ox Labs, Bank of America, Schwab, Merrill Lynch, you

 9          name it, that they can make an error and turn the investment

10          risk on the customer, which would just open up an incredible

11          can of worms, not to mention deter people like my client,

12          Bitpay, that found it and opened up and said, "This is what

13          we found on self disclosure."        There is just no evidence

14          whatsoever that we are holding this Bitcoin in a bank.

15                     And that is in our declarations, too, unchallenged.

16          We are not a bank that sits and stores them.          It's an ongoing

17          trade and sell, trade and sell, and there is no way to show

18          anything that we are still the beneficiary of this Bitcoin.

19          It's just not in the record.

20                     Thank you, Your Honor.

21                     THE COURT:    Thank you, counsel.     It's obviously an

22          interesting issue.      The matter is taken under submission.

23                                *****       *****       *****

24

25




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:18-cv-05934-MWF-KS Document 87 Filed 04/27/20 Page 15 of 15 Page ID #:773
                                                                       15



 1          I certify that the foregoing is a correct transcript from the

 2          record of proceedings in the above-titled matter.

 3

 4

 5

 6          ---------------------------

 7

 8          Amy C. Diaz, RPR, CRR                   April 17, 2020

 9          S/   Amy Diaz

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
